         Case 1:17-cv-08593-JPO Document 80 Filed 01/21/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 KENYA THOMAS, TYANA MILLER,
                    Plaintiffs,
                                                                    17-CV-8593 (JPO)
                     -v-
                                                                          ORDER
 CITY OF NEW YORK et al.,
                         Defendants.


J. PAUL OETKEN, District Judge:

       A conference was held in this case on January 21, 2021. This Order confirms the

schedule set during that conference:

   •   A trial in this case is scheduled to begin on June 21, 2021, at 9:30 a.m.

   •   The final pretrial conference will be held on June 10, 2021, at 3:00 p.m.

   •   The parties shall file a joint pretrial order, proposed jury instructions, voir dire questions,
       and any motions in limine by May 28, 2021.

   •   Responses in opposition to any motions in limine are due by June 4, 2021.


       SO ORDERED.

Dated: January 21, 2021
       New York, New York

                                               ____________________________________
                                                          J. PAUL OETKEN
                                                      United States District Judge




                                                  1
